DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/21.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  claim 1 states “a TPU” without direct explanation of what the acronym stands for. For clarity, applicant is asked to amend claim 1 to start “A microcellular thermoplastic polyurethane (TPU) foamed sheet….” Appropriate correction is required.
Claims 2-6 depend on claim 1 and do not remedy this deficiency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 4, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3905925 by Vervloet as evidenced by “Silicone Oil” in the Handbook of Plastics and Rubber Additives, Volumes 1-2 (2nd Edition) by Ash et al. 
Vervloet describes a process for preparing polyurethane products.
Regarding claims 1 and 2, Vervloet describes a thermoplastic polyurethane microcellular foam (col 1 ln 30-35) sheet (col 7 ln 5) comprising polyurethane with optional additives (col 3 ln 15-45) including silicone oil, which is exemplified at 1 part per hundred resin (Example 5 col 8 ln 26). Silicone oil is synonymous with polydimethylsiloxane according to the Handbook of Plastics and Rubber Additives (p.1570 col 2). Thus Vervloet’s example 5 is equivalent to 97 part TPU and 0.97 parts polydimethylsiloxane. Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03). 
Regarding the claimed “high foaming ratio”; the term “high” is not defined in the instant specification therefore under broadest reasonable interpretation any amount of foaming may qualify the foam as having a high foaming ratio. Vervloet describes a foam density of 550-600 kg/m3 and a solid density of 1150 kg/m3 (col 9 Table 1), for a foaming ratio of around 2. This meets the instant term.

Regarding claim 4, Vervloet meets this claim at least where the polydimethylsiloxane is not necessarily present, i.e. when the amount of polydimethylsiloxane is 0 parts by weight (Vervloet col 3 ln 15-45 “silicone oil”). 

Regarding claim 5, Vervloet describes a polyurethane prepared from a diisocyanate and a high molecular weight diol (col 1 ln 7-13 item a; diisocyanate correlates to instant polyisocyanate and “high 


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 3905925 by Vervloet as evidenced by “Silicone Oil” in the Handbook of Plastics and Rubber Additives, Volumes 1-2 (2nd Edition) by Ash et al.
Vervloet is described above.
Regarding claim 3, it is noted that the instant claim describes the molecular weight as of the “TPU” and not of the foamed sheet itself. Vervloet describes the solid polyurethane as having a Shore A hardness between 75-85 (col 9 Table 1) and a number-average molecular weight of between 30,000 to 100,000 (col 6 ln 16). Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03). 
If in the alternative it is found that the molecular weight is disclosed with insufficient specificity to anticipate the claimed range, the claimed range would be obvious given Vervloet’s disclosure of and a number-average molecular weight of between 30,000 to 100,000 (col 6 ln 16). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3905925 by Vervloet as evidenced by “Silicone Oil” in the Handbook of Plastics and Rubber Additives, Volumes 1-2 (2nd Edition) by Ash et al in view of “Silicone Oils” by Pawlenko et al.
Vervloet is described above.
Regarding claim 6, Vervloet describes using silicone oil (e.g. Example 5 col 8 ln 26; col 3 ln 35-40) but is silent as to its molecular weight. 
Pawlenko describes silicone oil in applications of organic silicone in industry.
Pawlenko states that the most useful silicone oils have a molecular weight of between 1,000-15,000 and that they are clear and colourless among other advantages (p.110 final paragraph-p.111 first paragraph). Thus it would be obvious to one of ordinary skill to choose a silicone oil with a molecular weight between 1,000-15,000, which encompasses the claimed range, at least because this is the most useful range and they are clear and colorless among the other advantages described by Pawlenko. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766